Citation Nr: 1501665	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active duty from February 1951 to February 1953; for his service in Korea the Veteran was awarded the Combat Infantryman Badge (CIB).  The Veteran died in March 2013 during the course of the appeal; his widow has been substituted for the Veteran in his appeal and is the current Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.   Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current cervical spine disability is not related to service.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for cervical spine arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided to the Veteran by a letter dated in January 2010.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and by the present Appellant.  The record includes service treatment records (STRs), VA treatment records, and statements from a private chiropractor.  The Veteran and the present Appellant have not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

The Board also notes that actions requested in the prior remand have been undertaken.  The AOJ obtained outstanding VA treatment records and associated such records with the Veteran's electronic file.  The file was also reviewed by a VA physician who provided an addendum opinion addressing the questions that had been unresolved in previous medical examinations of record.  The Board finds on review that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during     a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination  of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board finds the Veteran was shown to have had diagnosed degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine during the course of the claim.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Review of the Veteran's service treatment records reveals no complaints or findings of a cervical spine injury or disability, nor was arthritis shown during service.  During separation examination in February 1953, the Veteran reported having     had a back injury at Camp Rucker in June 1951 and he stated an intention to seek disability for occasional "kinks" in the back.  The corresponding Report of Medical Examination showed all physical systems, most significantly the spine/other musculoskeletal system, as "normal."  

The first objective post-service evidence of any cervical spine abnormality was a March 1985 x-ray showing mild compression of C5-6. 

The Veteran presented to Dean Medical Center in November 1994 complaining       of pain in the left neck occipital area.  No prior history of neck pain or trauma was recorded.  The clinical impression was neck and left head pain due to cervical muscle spasm and mild strain, now clinically resolving.  Private medical records show the Veteran was involved in a motor vehicle accident (MVA) in late February 1995 in which he was rear-ended, with subsequent pain across the neck and shoulders and headaches.  The clinical impression was cervical and trapezius strain.  X-ray of the cervical spine in March 1995 showed an impression of cervical spondylosis from C5 to C7 with cervical fusion at C2-3.

The Veteran presented to the VA outpatient clinic in April 1999 to establish entitlement to primary care.  He endorsed a long history of low back pain that    began in service when he caught a heavy box that was thrown at him, knocking   him to the ground.  The Veteran was noted to have osteoarthritis of the lumbosacral spine per non-VA X-ray.  Clinical examination showed the neck to be supple; there was no indication of complaint relating to the cervical spine or any clinical observation of a cervical spine abnormality.

The Veteran had magnetic resonance imaging (MRI) of the cervical spine in October 2000 that showed multilevel degenerative changes with decreased  vertebral body heights, central cord stenosis at the levels of C3-4 and C4-5 and neuroforaminal narrowing at the levels of C3-4, C4-5 and C6-7.  The overall impression was six-month history of neck pain and right upper extremity pain with radiographic evidence of multilevel degenerative joint disease and degenerative disc disease of the cervical spine,

The Veteran presented to the VA rehabilitation and physical therapy clinic in April 2001 complaining of neck pain for "years" but progressive for the past 10 years.  The clinician noted active problems significant for low back pain for 45 years and chronic DJD of the neck and shoulders.  The overall clinical impression was chronic cervical pain without radicular symptoms. 

The Veteran presented to Dean Clinic in May 2007 complaining of increased neck pain after lifting several 40- pound bags of dirt, straining his neck.  The clinician noted history of osteoarthritis in the neck, hips, knees, and hands.

The Veteran filed his present claim for service connection for "neck condition" in December 2009.  He asserted that he had neck pain during basic training at Camp Rucker.  He also stated that basic training left him in poor physical condition to face the rigors of combat in Korea.  Following discharge from service he essentially coped with neck pain for 45 years, until the problems became very bad in 2007 when he strained his neck lifting a bag from his car trunk as documented in the treatment report from Dean Clinic.

In an October 2010 statement from private chiropractor R. Oien, Dr. Oien stated that when he had treated the Veteran in 1954 for major sacroiliac conditions, he  also regularly manipulated the Veteran's cervical spine, which was quite arthritic   at the time.  However, in a December 2012 statement he admitted that he had no contemporaneous treatment records and that his statement was solely based on his recollection.  Further, his December 2012 statement changes the date of treatment to being in fall 1953 rather than the previously-stated 1954.  


Upon review of the record, the Board finds that the preponderance of the competent, probative and credible evidence is against a finding that the Veteran suffered from a chronic cervical spine disability, including arthritis, during service or within one year following discharge from service.  Although Dr. Oien has stated the Veteran had significant arthritis in his neck in 1954 (October 2010 statement) and in fall of 1953 (December 2012 statement), the chiropractor has admitted      that he has no records of that treatment and that his statements are based on his recollections.  These recollections are being rendered more than 50 years after the purported treatment, and reflect varying dates of treatment, suggesting the later statement was amended to reflect treatment falling within the one-year presumptive period.  Interestingly, in his 1965 claim, the Veteran did not mention his neck, only his back.  The Board finds it unlikely that the Veteran's claim in 1965 would not have included his neck if he had, in fact, been suffering from "significant arthritis" in his neck.  Indeed, the Veteran's 1996 claim also only referenced low back pain.  Dr. Oien provided a statement for the 1996 claim as well, indicating that he recalled treating the Veteran in 1954 for lumbar spinal sprain and strain; arthritis was not mentioned at that time, nor was there mention of treatment occurring in 1953.  

In short, the Board finds the unsupported and somewhat inconsistent recollections of Dr. Oien as to when he treated the Veteran and the specific findings concerning the cervical spine, which he suggests was only incidental to the actual treatment being sought for the lower back, are of little, if any, probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements are factors that the Board can consider and weigh); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Similarly, although the Veteran has, in conjunction with this claim, reported having neck pain since service, the Board finds such assertion is not persuasive in light of his repeated failure to mention his neck as an area of complaint while seeking treatment for other areas of his spine and monetary benefits for injuries related to the box incident in service.  In this regard, until his recent claim, he has repeatedly mentioned the origin of his thoracic and lumbar spine pain as being the injury in service involving a box being thrown at him causing him to fall, but made no mention of a neck disability being associated with that incident.  Indeed, in 1994, while seeking treatment for neck pain, no prior history of neck pain or trauma was recorded.  In sum, the Board does not find the assertions of a neck pain since service to be reliable or persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Accordingly, as the most probative evidence indicates the Veteran did not suffer from arthritis in service or to a compensable degree within one year following discharge from service, the question becomes whether the cervical spine disability identified during the course of the claim is related to the Veteran's military service. 

On this question the most probative evidence is against the claim.  In April 2013, one month after the Veteran's death, the file was reviewed by a VA physician,   who stated an opinion that the Veteran's claimed disability was not likely incurred in or caused by the claimed in-service events.  The physician provided a detailed rationale, noting the Veteran had not given any indication of neck pain in service or during his separation examination; his initial complaints were limited to low back pain that he attributed to having a heavy box thrown at him, causing him to fall back into a truck, striking his back and falling on his buttocks.  It was not until      the June 2010 VA examination that he also reported having hit his neck on that occasion.  The examiner also noted that in 1968 the Veteran complained of left shoulder pain and did not give any indication of antecedent neck pain.  In March 1985 the Veteran was treated for right shoulder pain and was noted to have a cervical spine diagnosis (mild compression of C5 and C6 and advanced DDD).   The Veteran was further treated following an MVA in February 1995.  

The VA reviewing physician stated an opinion that given the global involvement of the arthritis changes in the spine, given the absence of neck pain in the separation examination, given the absence of documented complaints of the cervical spine until several years after service and given the absence of documented cervical spine injury during service, the Veteran's cervical spine disability was less likely related to service and more likely related to age.  While there is a radiologist report [in 1985] that comments on the possibility of an old injury, based on the narrowed anterior vertebral height of C5-6 on current X-ray, such narrowing can also be seen with advanced DDD, which was the case here.  Advanced DDD can also lead to autofusion, as documented in the radiographs of the cervical spine following MVA in 1995.  

Such opinion was rendered following review of the claims file and provided an adequate rationale for the conclusion reached.  Accordingly, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion is also consistent with the other medical evidence of record as well as opinions by VA examiners in March 2001 and June 2010.  Specifically, the 2001 VA examiner noted the Veteran had a severe spine disease commonly seen in many people, and that the problem was diffuse and involved the cervical spine through  the entire lumbar spine.  This indicated that the Veteran's problem was a global process rather than an injury to a certain portion of the spine.  The June 2010 examiner noted there was no evidence the Veteran sustained any fractures or malalignment of the cervical spine that would have led to arthritis, and that it was much more likely the Veteran developed arthritis with age.  There is no competent and probative medical opinion of record linking the Veteran's currently diagnosed cervical spine disabilities with service. 

To the extent the Veteran and the Appellant believed that the Veteran's cervical spine disability is related to service, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical spine disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, their opinions as to the diagnosis and etiology of his cervical spine complaints are not competent medical opinions.  The Board finds the opinions of the VA examiners   to be significantly more probative than the Veteran's lay assertions.  

In sum, the Board finds that the preponderance of the probative evidence is against a finding that the Veteran suffered from a chronic cervical spine disability in service or manifested arthritis to a compensable degree within one year following discharge from service; moreover, the most probative evidence indicates the Veteran's current cervical spine disability is not related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


